Motion Granted; Appeal Dismissed and Memorandum
Opinion filed November  18, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00824-CV
____________
 
DENBURY GREEN PIPELINE-TEXAS, LLC, Appellant
 
V.
 
ELLEN L. JOHNSON, Appellee
 

 
On Appeal from the 212th District Court
Galveston County, Texas
Trial Court Cause No. 10CV1773
 

 
M E M O R
A N D U M   O P I N I O N
This is
an interlocutory appeal from a temporary injunction signed August 2, 2010.  On November
15, 2010, appellant filed an unopposed motion to dismiss the appeal because the
case has settled.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER CURIAM
Panel consists of Chief Justice Hedges and Justices
Yates and Boyce.